                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STEPHEN BREAUX,                                  Case No. 3:19-cv-00717-JST
                                                      Plaintiff,
                                   8
                                                                                         CLERK'S NOTICE SETTING CASE
                                               v.                                        MANAGEMENT CONFERENCE
                                   9

                                  10    ACCREDITED SURETY AND                            Re: Dkt. No. 8
                                        CASUALTY COMPANY, et al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          YOU ARE NOTIFIED THAT a Case Management Conference is set for May 22, 2019 at

                                  14   2:00 P.M. before the Honorable JON S. TIGAR. The Joint Case Management Conference

                                  15   Statement is due May 13, 2019 by 5:00 P.M.

                                  16          Please report to Courtroom 9, 19th Floor, Phillip Burton Federal Building, 450 Golden

                                  17   Gate Avenue, San Francisco, CA 94102.

                                  18   Dated: February 21, 2019

                                  19
                                                                                      Susan Y. Soong
                                  20                                                  Clerk, United States District Court
                                  21
                                                                                      By: ________________________
                                  22                                                  William Noble, Deputy Clerk to the
                                                                                      Honorable JON S. TIGAR
                                  23                                                  415-522-2036
                                  24

                                  25

                                  26
                                  27

                                  28
